EXHIBIT 10.1

 

Agreement

 

Effective Date: February 3rd, 2015

 

This Agreement is made by and between, Cachet Financial Solutions, Inc., a
Delaware corporation (“Company”), and Michael Hanson (“Investor”) (collectively
“Parties”) as of this 3rd day of February, 2015 (the “Agreement”); and

 

WHEREAS, Michael Hanson and Company entered into a Commitment Letter on July 30,
2014 (the “Letter”) whereby Michael Hanson agreed to provide funds of up to
$2,500,000 to Company;

 

WHEREAS, Michael Hanson desires to convert $250,000 of the money he loaned to
Company under the (“Letter”) into equity in the Company in conjunction with
Company’s current Series B Convertible Preferred Stock Offering.

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:

 

·                  Michael Hanson agrees to convert $250,000 of the money loaned
to Company under the Letter into equity in the Company in conjunction with
Company’s current Series B Convertible Preferred Stock Offering.

 

This Agreement supersedes and replaces any other agreements relating to the
subject matter hereof.

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the Effective Date written above.

 

Michael Hanson

 

Cachet Financial Solutions, Inc.

 

 

 

 

 

 

By:

/s/ Michael Hanson

 

By:

/s/ Jeffrey C. Mack

 

 

 

 

Jeffrey C. Mack

Print Name: Michael Hanson

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------